OSBORNE, Judge.
This is an appeal from the Jefferson Circuit Court, Criminal Branch, Second Division. The appellant was tried on three counts of armed robbery and convicted on each count and sentenced to ten years each as to the first two counts and life imprisonment as to the last count.
Appellant appeals and raises two issues to be decided by this court: (1) Did the trial court err in admitting the lineup identification testimony? And, (2) was the appellant afforded effective assistance of counsel ?
As to the first issue, no objections were made as to any of the testimony regarding the lineup or to the in-court identification. This court will not decide issues that have not been properly preserved. Futrell v. Commonwealth, Ky., 437 S.W.2d 487 (1969). And, if the contrary were true, the identification complained of was properly admitted. Hays v. Commonwealth, Ky., 467 S.W.2d 354 (1971).
The second issue is without merit, also. In all cases relating to ineffective assistance of counsel this court has said that in considering that question the circumstances surrounding the trial must be such as to shock the conscience of this court and make the proceeding a farce and a mockery of justice. Penn v. Commonwealth, Ky., 427 S.W.2d 808 (1968). Upon reading the trial record there is no basis for appellant’s contentions inasmuch as he had competent counsel who did all that he apparently could in the defense of the appellant.
Judgment affirmed.
All concur.